Citation Nr: 1425999	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability, and if so whether entitlement to service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee disability, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In unappealed decisions dated in April 1995 and April 2009, service connection for right and left knee disabilities was denied and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  Evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for right and left knee disabilities. 

3.  The Veteran's in-service knee problems were acute and transitory, and continuing permanent disabilities were not then present.

4.  A chronic right knee disability was not shown in service, degenerative joint disease of the right knee was not manifest to a compensable degree within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current degenerative joint disease and chondromalacia of the right knee are related to any event, injury, or disease during military service.

5.  A chronic left knee disability was not shown in service, degenerative joint disease of the left knee was not manifest to a compensable degree within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current degenerative joint disease and chondromalacia of the left knee are related to any event, injury, or disease during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A chronic right knee disorder, to include degenerative joint disease and chondromalacia, was not incurred in or aggravated by service; and degenerative joint disease may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A chronic left knee disorder, to include degenerative joint disease and chondromalacia, was not incurred in or aggravated by service; and degenerative joint disease may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ, dated August 25, 2010.

The notice that accompanies the FDC form notifies the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ dated August 25, 2010 and VA correspondence, dated August 16, 2010.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify and predates the initial adjudication by the AOJ in August 2010, so nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim decided herein.  In-service treatment records and pertinent post-service records as well as records from the Social Security Administration (SSA) have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted private treatment records and personal statements in support of his claims, as well as provided testimony at a 2012 Decision Review Officer (DRO ) hearing.  Attempts were also made to locate outstanding VA medical records from the Baltimore VA Medical Center, however the Veteran the Veteran directed VA to make a decision on his claims without these records.  See December 2013 VA Form 27-0820, Report of General Information.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board recognizes that the RO obtained VA examination in September 2011 and an October 2011 addendum opinion, which are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  They reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - New and Material Evidence 

In rating decisions dated in April 1995 and April 2009, the RO essentially denied service connection for a left knee disability and right knee disability respectively, on the basis that there was no evidence of permanent residual or chronic knee disabilities subject to service connection.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  These decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In August 2010, the Veteran filed an application, seeking to reopen these claims.  The current appeal arises from the RO's August 2010 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

The Board finds that new and material evidence has been submitted since the last final rating decision in April 2009.  The evidence of record at that time consisted of service treatment records and the Veteran's account of an in-service accident.  As noted previously, in denying the Veteran's claims the RO basically found that that the Veteran had been treated for acute and transitory knee conditions during service and no current residuals were shown. 

Since the April 2009 rating decision, newly-received evidence includes clinical records which show the Veteran sought treatment from a private provider for complaints of bilateral knee pain.  Radiographs of both knees showed tricompartmental degenerative changes.  See treatment record dated July 26, 2010 from South Carolina Orthopaedic Institute.  Newly-received evidence also includes the Veteran's testimony from the November 2012 DRO hearing.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims. 

As noted above, the claims were essentially denied because there was a lack of evidence showing current knee disabilities related to service.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the 2010 private treatment record is also material because it addresses evidence of current degenerative changes involving both knees - evidence that was not of record at the time of the prior final decision in April 2009.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims. 

As new and material evidence has been received, the claims for service connection for right and left knee disabilities are reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  Accordingly, both claims are reopened. 38 U.S.C.A. § 5108.

III.  Law and Analysis - Service Connection

The Veteran seeks service connection for bilateral knee disorders that he asserts are directly related to injuries sustained during his period of active duty service.  He contends in his written submissions and oral testimony that he injured both knees during Air Assault School in 1983.  He states that he fell 50 feet while rappelling from a Blackhawk during a training exercise and that he was hospitalized with a fractured leg.  See VA Form 21-4138, dated November 10, 2008; VA Form 21-4176, Report of Accidental Injury, received in November 2008 and November 2010 hearing transcript.  

Because these claims present similar issues of law and fact, the Board will address them in a common discussion.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis (to include degenerative joint disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (to include degenerative joint disease) is a qualifying chronic disease.  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records show the Veteran was evaluated for an episode of left knee pain in November 1982, diagnosed as chondromalacia.  An entry dated in January 1983 shows he again complained of left knee pain.  At that time he reported that he first injured his knees during basic training while on night maneuvers.  He was treated for right knee pain several months later in June 1983.  Examination revealed subpatellar crepitus with pain.  The clinical impression was PT syndrome.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's time in service to suggest that these episodes constituted a chronic orthopedic disease process or that provide a basis for such a diagnosis.  

The next relevant medical evidence is dated in 2010 and shows the Veteran was treated for complaints of bilateral knee pain over the last two months.  He reported an injury in 1984, but did not explain the circumstances.  Radiographs of both knees revealed tricompartmental degenerative changes.  See private clinical record from South Carolina Orthopaedic Institute, dated July 26, 2010.  These records do not, in any way, suggest that any right or left knee symptomatology originated during military service and the Veteran did not specifically relate it to service.

The Veteran underwent a VA examination in September 2011 for the specific purpose of obtaining an opinion as to whether or not his current bilateral knee disabilities could be related to service.  The VA examiner reviewed the claims file, including the Veteran's documented in-service knee injuries, his post-service knee problems, and current medical problems were summarized in the report.  Following examination of the Veteran, the clinical impression was bilateral chondromalacia, which the examiner concluded was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the findings of bilateral knee pain in service treatment records, but did not find any objective evidence to show that the Veteran had chronic knee conditions while in the service or within one year of service discharge from the service.  It was not until many years after discharge that the Veteran was found to have chronic knee conditions.  See also October 2011 VA addendum opinion.  

In light of the above, the Board is unable to attribute the Veteran's post-service development of tricompartmental degenerative changes and chondromalacia to his military service.  The fact that he was treated for acute knee symptoms during his military service is acknowledged.  However, knee pain, while the type of symptom capable of lay observation, is not equivalent to diagnoses of arthritis and/or chondromalacia.  Merely establishing treatment for symptoms while in service, is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  

There is also no evidence that the degenerative changes were manifested in the first post-service year.  Since the degenerative changes, confirmed by X-ray, were not demonstrated until well after one year following the Veteran's separation from his period active duty, he may not be allowed service connection on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service diagnosis may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the single competent medical opinion of record conclusively found that there was no basis for finding a relationship between the Veteran's current bilateral knee disorders and military service.  The VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's documented history of in-service knee problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  The examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current bilateral knee disabilities and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

As the preponderance of the evidence is against the claims for service connection for right and left disabilities they must be denied.

In reaching this conclusion, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, his written statements regarding his various conditions or his hearing testimony.  His primary assertion is that his claimed knee disabilities had their onset during service as a result of injury.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he injured his knees during service and had problems since service).  However he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and identifying organic brain syndrome, or to attribute it to a specific cause.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed knee disorder are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, arthritis is a complex disorder that requires specialized training and medical knowledge for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  So while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of arthritis, he is not in turn competent to ascribe these symptoms to disability related to his military service. 

However more importantly the Board finds that the Veteran's account of an injuring his knees in a 50-foot fall is not entirely credible, even if competent.  It is certainly plausible that he may have sustained some sort of injury during a training exercise, since service personnel records confirm he attended Air Assault School and received the Air Assault Badge.  However, his credibility is undermined as the contemporaneous service records stand in sharp contrast to the Veteran's more recent lay reports, and fail to corroborate his description of the event and the type of injuries sustained.  Surely if the Veteran had in fact fallen such a distance and then been hospitalized for a fractured leg as a result, it would have been documented. 

There is no indication that service treatment records are incomplete or inaccurate.  There is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of physical health during service.  The Board finds that the objective contemporaneous service records are more probative as to the circumstances surrounding the Veteran's in-service knee problems, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder). 

It is not a pleasant task for the Board to question a Veteran's credibility, but this discrepancy diminishes the probative value of his contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Thus, the Veteran's opinions, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claims for service connection for a right knee and left knee disabilities are reopened.

Entitlement to service connection for a right knee disability, to include degenerative joint disease and chondromalacia is denied.  

Entitlement to service connection for a left knee disability, to include degenerative joint disease and chondromalacia is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


